Matter of Skye C. (Monica S.) (2015 NY Slip Op 03403)





Matter of Skye C. (Monica S.)


2015 NY Slip Op 03403


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14911A 14911

[*1] In re Skye C., A Dependent Child Under the Age of Eighteen Years, etc.,
andMonica S., etc., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Anne Reiniger, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about February 7, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about January 9, 2014, which found that respondent mother had neglected the subject child, unanimously affirmed, and the appeal therefrom otherwise dismissed, without costs, as moot. Appeal from fact-finding order, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). The record demonstrates that the mother's untreated mental illness placed the child at imminent risk of impairment. Hospital records show that the mother was diagnosed with several mental illnesses and that she suffered from paranoid ideation. Further, the testimony of the mother and the caseworkers show that the mother socially isolated the child and kept the child confined to an unsafe and unsanitary room in a shelter most of the time (see Matter of Immanuel C.-S. [Debra C.], 104 AD3d 615 [1st Dept 2013]). Expert testimony was not required to demonstrate the mother's mental illness (see Matter of Jayvien E. [Marisol T.], 70 AD3d 430, 436 [1st Dept 2010]).
The mother's appeal from the disposition is moot, since the dispositional order has expired by its own terms and was superseded by two subsequent permanency orders (see Matter of Fawaz A. [Franklyn B.C.], 112 AD3d 550, 551 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2015
CLERK